Citation Nr: 0334823	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for urethral 
strictures. 

2.  Entitlement to service connection for bilateral knee 
disabilities. 

3.  Entitlement to service connection for bilateral ankle 
disabilities.

4.  Entitlement to service connection for a low back 
disability. 

5.  Entitlement to an initial disability evaluation in excess 
of zero percent for shin splints and stress fractures of the 
left lower extremity. 

6.  Entitlement to an initial disability evaluation in excess 
of zero percent for shin splints and stress fractures of the 
right lower extremity. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1995.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the March 2003 hearing, the veteran withdrew the issue of 
entitlement to service connection for bursitis of the 
shoulder.  Thus, this issue is no longer before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (2003)

The Board notes that the August 2001 rating decision denied 
service connection for tinnitus, a heart disability, 
sinusitis, and malaria.  Service connection was granted for 
migraine headaches and a zero percent rating was assigned 
from January 24, 2001.  The veteran was notified of this 
rating decision in September 2001.  He filed a notice of 
disagreement with respect to these issues.  In a May 2002 
rating decision, service connection was granted for tinnitus 
and sinusitis.  Thus, these issues are no longer on appeal 
since the benefit sought has been granted.  The May 2002 
rating decision assigned a 30 percent evaluation to the 
migraine headaches.  A May 2002 statement of the case was 
issued for multiple issues including the issues of 
entitlement to a higher initial rating for migraine headaches 
and entitlement to service connection for malaria and a heart 
disability.  The veteran did not file a substantive appeal 
with respect to these issues.  Thus, these issues are not 
before the Board for appellate review.  See 38 C.F.R. 
§ 20.200 (2003).  

The Board also notes that in an October 2002 statement, the 
veteran's representative raises the issues of entitlement to 
service connection for malaria and a heart disability and 
entitlement to an increased rating for migraine headaches.  
These issues are referred to the RO for appropriate action.  

As the appeals regarding the evaluation of the service-
connected shin splints and stress fractures of the right and 
left lower extremities involve original claims, the Board has 
framed those issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

 
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

Regarding the claim for service connection for urethral 
strictures, the Board finds that another VA examination is 
necessary.  The service medical records show that the veteran 
was treated for urinary complaints in January 1988, March 
1993, and April 1994.  The January 1988 service medical 
record notes that the veteran had a history of nonspecific 
urethritis in the past and he now had symptoms of frequency 
and dysuria.  It was further noted that the veteran had a 
history of two chlamydial infections in April 1986 and 
September 1987.  The assessment was most likely recurrent 
nonspecific urethritis versus prostatitis.  The March 1993 
and April 1994 service medical records reflect a diagnosis of 
traumatic epididymitis.  A January 2000 post-service hospital 
record indicates that the veteran reported that one month 
prior, the veteran had a severe episode of urinary urgency 
and he noticed a splayed stream and terminal hematuria.  It 
was further noted that one week prior, the veteran was in a 
motor vehicle accident and catherization in the emergency 
room could not be done due to an obstruction in the distal 
urethra.  The impression was probable urethral stricture 
causing dysuria and hematuria.  Hospital records further show 
that in June 2000, the veteran underwent a cystoscopy and 
urethral dilation.  The post-operative diagnosis was urethral 
stricture and bladder diverticula.  Review of the record 
shows that the veteran underwent a VA genitourinary 
examination in April 2002.  However, it does not appear that 
the examiner had access to the veteran's claims folder or 
that the examiner reviewed the veteran's service medical 
records or the hospital records dated in January 2000 and 
June 2000.  Thus, the Board finds that another medical 
examination is necessary in order to determine whether the 
post-service diagnosis of urethral strictures are medically 
related to the veteran's symptomatology in service.    
   
Regarding the veteran's claims for entitlement to service 
connection for bilateral knee disabilities, bilateral ankle 
disabilities, and a low back disability, the Board finds that 
another VA examination is necessary.  At the hearing before 
the Board in March 2003, the veteran indicated that he had 
knee, ankle and back pain in service.  He stated that he had 
over 200 documented jumps during his career with the Special 
Forces and he did physical training three times a day.  He 
stated that he was treated for back, knee and ankle pain in 
service.  Service medical records show that in October 1980, 
the veteran was treated for knee strain.  In June 1992, the 
veteran was treated for left ankle sprain.  X-ray examination 
of the left ankle revealed no evidence of a fracture.  An 
October 1993 service medical record notes that the veteran 
had complaints of back pain that radiated down the right leg 
with certain motion.  The assessment was possible muscle 
spasm.  In January 1994, the veteran was treated for 
mechanical low back pain.  He had complaints of pain 
radiating down the rear of the right leg.  The March 1995 
separation examination report indicates that the veteran 
reported that after longs periods of running, his knees and 
ankles would ache for several hours.  Review of the record 
shows that the veteran underwent a general medical VA 
examination in April 2002.  The VA examination report 
indicates that the veteran's musculoskeletal problems would 
be addressed by an orthopedic consultant.  Review of the 
record shows that the veteran has not yet undergone an 
orthopedic examination.  An April 2002 X-ray examination 
report shows that the veteran had minimal degenerative 
changes with medial spurring and calcaneal spurring of the 
bilateral ankles and disc space narrowing at L4, L5, and S1 
and facet hypertrophy at the same level.  X-ray examination 
of the knees was normal.  The Board finds that a VA 
orthopedic examination is necessary in order to determine if 
the veteran currently has a bilateral knee disability which 
is related to his period of service and to determine if the 
veteran's current ankle and low back disabilities were first 
manifested during his period of service or are medically 
related to his period of service.  

The Board acknowledges that the RO has attempted to schedule 
the veteran for a joints and spine VA examination.  The 
record shows that VA spine and joint examinations were 
scheduled in March 2002 and the veteran failed to report to 
the examinations.  However, in a March 2002 letter, the 
veteran indicated that he had not received notice for the 
examinations and he informed the RO of his work schedule so 
the RO could schedule the veteran for another examination.  
In a May 2002 statement, the veteran indicated that he was 
unable to attend the May  2002 VA examination due to his work 
schedule.  The veteran again gave the RO the dates of his 
work schedule.  The veteran indicated that he would be off 
from June 12 to 14 and June 20 to 22.  The RO scheduled the 
veteran for a VA examination on June 11, 2002.  In a June 
2002 statement, the veteran requested the examinations to be 
rescheduled.  In an August 2002 letter, the RO informed the 
veteran that they were attempting to schedule him for a VA 
examination.  In a September 2002 statement, the veteran 
indicated that he would be able to attend an examination in 
October or November.  The Board finds that the veteran has 
shown good cause pursuant to 38 C.F.R. § 3.655 for not 
reporting to the examinations.  The record shows that the 
veteran notified the RO of his work schedule and expressed 
willingness to report to an examination.  Thus, the RO should 
contact the veteran and schedule the veteran for the VA 
examinations with consideration of the veteran's work 
schedule.   

Regarding the claim for entitlement to an initial disability 
evaluation in excess of zero percent for shin splints and 
stress fractures of the left and right lower extremities, the 
Board finds that another VA examination is necessary because 
the VA examination report of record is inadequate for 
evaluating the service-connected shin splints and stress 
fractures of the left and right lower extremities.  
Specifically, the VA examination report does not indicate 
whether the veteran has a slight, moderate or marked knee or 
ankle disability due to the shin splints and stress fractures 
of the left and right lower extremities.  The examiner also 
did not indicate whether there is any functional loss due to 
the shin splints and stress fractures of the left and right 
lower extremities.  The Board notes that any examination of a 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the Board finds that another medical examination is 
necessary.  

At the hearing before the Board in March 2003, the veteran 
indicated that he was treated at the Lufkin VA medical 
facility and he would be undergoing an examination of his 
urinary disability in the near future.  Review of the record 
shows that the veteran's treatment records from the Lufkin VA 
medical facility dated from August 2001 to April 2002 are 
associated with the claims folder.  Pursuant to the VCAA, the 
Board finds that the RO should attempt to obtain and 
associate with the claims folder the VA treatment records 
from the Lufkin VA medical facility dated from April 2002, 
including a records of any genitourinary examination.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  In addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As noted previously, the Federal Circuit recently invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

The RO should furnish to the veteran and 
his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
each party's ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (unless this 
right is waived, in writing).    

2.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should make an attempt to 
obtain the veteran's VA treatment records 
from the Lufkin VA medical center dated 
from April 2002, including a record of 
any genitourinary examination.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature, 
etiology and date of onset of the current 
low back and ankle disabilities.  The 
examiner should indicate whether the 
veteran currently has bilateral knee 
disabilities, and if so, the examiner 
should render a medical opinion as to the 
etiology and date of onset of the knee 
disabilities.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  Based on the examination of 
the veteran and review of the record, the 
examiner shoulder offer an opinion as to 
whether it is as least as likely as not 
(50 percent or more probability) that any 
currently demonstrated low back 
disability, bilateral ankle disabilities 
and bilateral knee disabilities 
originated or was aggravated during the 
veteran's active military service or is 
medically related to the veteran's period 
of service.  Attention is invited to the 
service medical records which show that 
the veteran was treated for back pain, 
ankle strain, and knee strain in service.  

The veteran should also undergo an 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected shin splints and stress 
fractures of the left and right lower 
extremities.  The examiner should 
indicate whether the shin splints and 
stress fractures of the left and right 
lower extremities causes slight, moderate 
or marked ankle or knee disability or 
loose motion requiring the use of a 
brace.  The examiner should specify the 
range of motion of the legs.  The 
examiner should specify the functional 
loss, if any, caused by the shin splints 
and stress fractures of the left and 
right lower extremities.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the legs 
are used repeatedly over time.  If 
functional loss is detected, the examiner 
should indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there is 
any clinical evidence to support the 
veteran's subjective complaints.   All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  The examiner should 
provide the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  The RO should arrange for the veteran 
to undergo a VA genitourinary examination 
to determine the nature and etiology of 
the urethral strictures.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  Based on the 
examination of the veteran and review of 
the record, the examiner shoulder offer 
an opinion as to whether it is as least 
as likely as not (50 percent or more 
probability) that the current urethral 
strictures originated or were aggravated 
during the veteran's active military 
service or are medically related to the 
veteran's urinary tract symptoms and 
injuries in service.  Attention is 
invited to the service medical records 
which show that the veteran was treated 
for urinary symptoms, injuries and 
infections in service.  

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  The examiner should 
provide the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the issues of 
entitlement to service connection for a 
low back disability, bilateral ankle 
disabilities, bilateral knee disabilities 
and urethral strictures and entitlement to 
an initial disability evaluation in excess 
of zero percent for the shin splints and 
stress fractures of the left and right 
lower extremities in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



